Title: From George Washington to Brigadier General Samuel Holden Parsons, 20 May 1777
From: Washington, George
To: Parsons, Samuel Holden



Dear Sir
Head Quarters Morris Town 20th, May 1777.

I have your favour of the 15th inclosing the order of your Governor, founded upon a Resolve of Congress for detaining two of the Continental Battalions in Connecticut. My Letter of the 17th, fully expresses my opinion upon the impolicy of this measure, of which I am more and more convinced. From some late accounts, I have good reason to believe that the Enemy do not expect an early reinforcement from

Europe, it is therefore their business to prevent a junction of our Army, by all the ways and means in their power. One way of doing this is, by threatning descents which they never mean to make, except there are Magazines to tempt them. If these are removed above one day’s march from the Coast, their late difficulty in returning from Danbury, will deter them venturing on another expedition of that kind. As I have not heard any thing of this order, directly from Congress, I must repeat my directions to you, to forward on every man, as fast as they are raised and equipped, I mean those who have had the small pox. I think you may safely proceed with the inoculation of those who have not, as the sultry weather will not have set in before the month of July. I shall be very happy to hear that your second attempt to fill your Regiments, has been attended with the wished for success. General Putnam, who will command at Peeks Kill, can inform you what number of Troops can be accommodated under inoculation at that post, I would have you send such a number forward for that purpose, for in the light manner in which they now have the disorder, they could render very essential Service in case the post should be attacked. I am &ca

G. Washington

